In an action to recover the unpaid balance due on a note made by the corporate defendant and guaranteed by the individual defendants, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated March 10, 1988, which denied its motion for summary judgment against the defendant James Gucciardo.
Ordered that the order is reversed, on the law, with costs, the plaintiff’s motion for summary judgment against the defendant James Gucciardo is granted, and the matter is remitted to the Supreme Court, Nassau County, for the entry of an appropriate judgment in accordance herewith.
*575The respondent does not deny his indebtedness in his answer. We also note that the respondent, as guarantor, "absolutely and unconditionally guarantee^] * * * prompt and unconditional payment” (see, UCC 3-416). We further note that there are no other triable issues. Therefore, summary judgment should have been granted to the plaintiff against Gucciardo. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.